TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00394-CV



                          Dayand Limited Partnership, Appellant

                                              v.

                                    Jack Gindi, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. GN402826, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant has filed a motion to dismiss the interlocutory appeal as moot. We grant

the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: August 10, 2005